                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

JEFFREY MELVIN, II,                                 )
                                                    )
                            Plaintiff,              )
                                                    )
                       v.                           )         No. 1:19-cv-00515-JMS-DLP
                                                    )
HOLLEY CALHOUN,                                     )
                                                    )
                            Defendant.              )

                Order Granting Defendant’s Motion for Summary Judgment
                         and Directing Entry of Final Judgment

       Plaintiff Jeffrey Melvin, II, an inmate currently incarcerated at the Bartholomew County

Jail, filed this civil action under 42 U.S.C. § 1983 alleging that the defendant, Nurse Holley

Calhoun, exhibited deliberate indifference to his serious medical needs.

       The defendant seeks summary judgment, arguing that Mr. Melvin failed to exhaust his

available administrative remedies before filing this lawsuit, as required by the Prison Litigation

Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). Mr. Melvin has responded to the defendant’s

motion, and the defendant has submitted a reply. For the following reasons, the motion for

summary judgment, dkt. 22, is granted.

                                         I. Legal Standards

       Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “Material facts are those that might affect the outcome of the suit under applicable

substantive law.” Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

“A genuine dispute as to any material fact exists ‘if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d 606, 609-10 (7th
Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

the facts in the light most favorable to the non-moving party, and all reasonable inferences are

drawn in the non-movant’s favor. See Barbera v. Pearson Education, Inc., 906 F.3d 621, 628 (7th

Cir. 2018).

                                     II. Statement of Facts

       The following statement of facts was evaluated pursuant to the standard set forth above.

That is, this statement of facts is not necessarily objectively true, but as the summary judgment

standard requires, the undisputed facts and the disputed evidence are presented in the light most

favorable to Mr. Melvin as the non-moving party with respect to the motion for summary

judgment. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

   A. Evidence Considered

       As a preliminary matter, the Court must address Mr. Melvin’s responses to the defendant’s

motion for summary judgment. Mr. Melvin makes several factual assertions in his responses,

dkt. 26; dkt. 37, but he has failed to provide admissible evidence to support those factual

allegations.

       “Admissibility is the threshold question because a court may consider only admissible

evidence in assessing a motion for summary judgment.” Gunville v. Walker, 583 F.3d 979, 985

(7th Cir. 2009). An unsworn pleading that is not signed under the penalty of perjury is inadmissible

for purposes of defeating a motion for summary judgment. See Owens v. Hinsley, 635 F.3d 950,

954-55 (7th Cir. 2011) (noting that a verified response in opposition to motion for summary

judgment was admissible even though it was not an affidavit because “a declaration under [28

U.S.C.] § 1746 is equivalent to an affidavit for purposes of summary judgment”); Dale v. Lappin,
376 F.3d 652, 655 (7th Cir. 2004) (concluding that a “verified response constitutes competent

evidence to rebut the defendants’ motion for summary judgment”).

        Because Mr. Melvin’s responses are neither affidavits nor verified and Mr. Melvin did not

respond to the Court’s Entry giving him another opportunity to provide a verified response, the

Court will not consider the factual allegations contained therein. This ruling is consistent with the

requirement in Local Rule 56-1(e) that each fact asserted must be supported with a citation to

admissible evidence. See S.D. Ind. Local Rule 56-1(e); see also dkt. 25 (notice to Mr. Melvin

providing text of Local Rule 56-1).

    B. Administrative Remedy Procedure

        The Bartholomew County Jail maintains an administrative grievance procedure. All

inmates receive a copy of this procedure upon admission to the jail. The administrative grievance

procedure, in its entirety, states:

        Any and all complaints or grievances concerning the jail’s condition, functions, or
        staff, will be forwarded to the administrative staff of the jail. All complaints must
        be submitted on the available grievance form located on the medication cart and
        must be submitted within seventy-two (72) hours of the alleged occurrence. If the
        grievance form contains vulgar language, it will not be responded to. The grievance
        will be responded to in a timely manner, and may be appealed to the Jail
        Commander. The Jail Commander will respond if overriding the decision of the
        original response.

Dkt. 23-2 at 2. If an inmate files a grievance, it is stored in a centralized file organized by date.

        At the Bartholomew County Jail, inmates can submit requests, including requests for

medical care, through an electronic kiosk. Requests sent through the kiosk are not grievances and

are not reviewed as part of a dispute resolution process. If an inmate is unsatisfied with a response

to a request submitted through the kiosk, jail administration will not know of the inmate’s

dissatisfaction unless and until the inmate submits a written grievance.
    C. Mr. Melvin’s Use of the Administrative Remedy Procedure

        Since the beginning of his incarceration, Mr. Melvin has submitted several grievances

about varying aspects of his incarceration. Bartholomew County Jail Commander John Martoccia

testifies by sworn declaration that Mr. Melvin filed numerous written grievances between

November 18, 2018, and June 20, 2019. Dkt. 23-1. Commander Martoccia submitted copies of

each such grievance with his declaration. See dkt. 23-4. None of these grievances pertain to the

subject of this lawsuit—the medical treatment Mr. Melvin received for the injury to his foot. Id.

Additionally, although Mr. Melvin submitted several requests via the kiosk concerning the

treatment being provided for the injury to his foot, see dkt. 23-5, kiosk requests are not grievances,

dkt. 23-1 at ¶ 6.

                                           III. Discussion

        The PLRA requires that a prisoner exhaust his available administrative remedies before

bringing suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S.

516, 524-25 (2002). “[T]he PLRA’s exhaustion requirement applies to all inmate suits about prison

life, whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Id. at 532 (citation omitted).

        “Proper exhaustion demands compliance with an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

(footnote omitted). “To exhaust remedies, a prisoner must file complaints and appeals in the place,

and at the time, the prison’s administrative rules require.” Dole v. Chandler, 438 F.3d 804, 809

(7th Cir. 2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002)); see also Ross

v. Blake, 136 S. Ct. 1850, 1857-58 (2016) (explaining why “all inmates must now exhaust all
available remedies” and concluding that “[e]xhaustion is no longer left to the discretion of the

district court” (internal quotation marks and citation omitted)).

        It is the burden of the defendant to establish that the administrative process was available

to Mr. Melvin and that Mr. Melvin did not pursue it. See Thomes v. Reese, 787 F.3d 845, 847 (7th

Cir. 2015) (“Because exhaustion is an affirmative defense, the defendants must establish that an

administrative remedy was available and that [the plaintiff] failed to pursue it.”).

        The defendant has met her burden of proving that the administrative process was available

to Mr. Melvin and he did not use it. Mr. Melvin filed several administrative grievances—at least

twenty-three—prior to filing this lawsuit, but none of those grievances related to the medical

treatment he received for the injury to his foot. Dkt. 23-4. Although he asserts that he slid a

grievance he obtained from the medication cart under the door to his cell for the correctional officer

to collect, see dkt. 37, as noted above, the Court cannot consider that factual allegation because it

is not verified. 1

                                          IV. Conclusion

        The defendant has demonstrated that Mr. Melvin failed to exhaust the administrative

remedies available to him before filing this lawsuit. The consequence, in light of § 1997e(a), is

that this action should not have been brought and must now be dismissed without prejudice. Ford

v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (holding that “all dismissals under § 1997e(a) should

be without prejudice”).




        1
          If the Court could consider these allegations, the outcome of the defendant’s motion for
summary judgment may be different because the administrative grievance procedure states only
that a grievance “must be submitted.” Dkt. 23-2. It does not define how an inmate must submit a
grievance.
       The defendant’s motion for summary judgment, dkt. [22], is granted. This action is

dismissed without prejudice.

       Final judgment shall now issue.

       IT IS SO ORDERED.



          Date: 1/27/2020




Distribution:

JEFFREY MELVIN, II
BARTHOLOMEW COUNTY JAIL
543 2nd Street
Columbus, IN 47201

Rosemary L. Borek
STEPHENSON MOROW & SEMLER
rborek@stephlaw.com

James S. Stephenson
STEPHENSON MOROW & SEMLER
jstephenson@stephlaw.com
